 Case 5:20-cv-00183-JSM-PRL Document 5 Filed 06/19/20 Page 1 of 5 PageID 14



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

  JEROME GRAY,

                 Plaintiff,
  vs.                                         Case No: 5:20-cv-183-JSM-PRL

  BONUS TRANSPORTATION, INC.

              Defendants.
  ________________________________/

                        ANSWER TO COMPLAINT & JURY DEMAND

        Defendant, Bonus Transportation, Inc.., by and through the undersigned counsel, hereby

answers the Plaintiff, Jerome Gray’s Complaint filed April 29, 2020 (Doc 1), as follows:

        1.     Without knowledge.

        2.     Admit for purposes of jurisdiction only; otherwise deny.

        3.     Admit for purposes of venue only; otherwise deny.

        4.     Admit.

        5.     Admit.

        6.     Admit.

        7.     Admit.

        8.     Admit.

        9.     Admit.

        10.    Admit.

        11.    Admit.

        12.    Admit.

        13.    Admit.
 Case 5:20-cv-00183-JSM-PRL Document 5 Filed 06/19/20 Page 2 of 5 PageID 15



       14.       Admit.

       15.       Admit.

       16.       Admit.

       17.       Admit.

       18.       Admit.

       19.       Admit.

       20.       Admit.

       21.       Admit.

       22.       Deny.

       23.       Admit.

       24.       Deny.

       25.       Admit.

       26.       Deny.

       27.       Deny.

       28.       Deny.

       29.       Deny.

       30.       Deny.

       31.       Defendant reincorporates its answer to paragraphs 1 through 30 above as if fully

stated herein.

       32.       Admit Plaintiff verbally accused Defendant of not paying him at least minimum

wage for a particular week; otherwise denied.

       33.       Admit Plaintiff verbally accused Defendant of not paying him at least minimum

wage for a particular week; otherwise denied.
 Case 5:20-cv-00183-JSM-PRL Document 5 Filed 06/19/20 Page 3 of 5 PageID 16



       34.       Deny.

       35.       Deny.

       36.       Admit.

       37.       Deny.

       38.       Deny.

       39.       Defendant reincorporates its answer to paragraphs 1 through 30 above as if fully

stated herein.

       40.       Admit.

       41.       Deny.

       42.       Deny.

       43.       Deny.

       44.       Deny.

       45.       Deny.

       46.       Admit.

       47.       Deny.

       48.       Deny.

       49.       Deny.

                                   AFFIRMATIVE DEFENSES

       50.       Plaintiff has failed to state a claim upon which relief can be granted.

       51.       Each cause of action, claim, and item of damages did not accrue within the time

prescribed by law before this action was brought.

       52.       Plaintiff was an exempt employee pursuant to FLSA exemptions.
 Case 5:20-cv-00183-JSM-PRL Document 5 Filed 06/19/20 Page 4 of 5 PageID 17



        53.     Plaintiff’s damages claims are barred by the provisions of 29 U.S.C. 260, because

the acts or omissions complained of were done in good faith and with reasonable grounds for

believing that the acts or omissions were not in violation of the FLSA.

        54.     Plaintiff’s claims are barred by the provisions of 29 U.S.C. 254, as to all hours

during which they were engaged in certain activities that were preliminary or postliminary to their

principle activities.

        55.     Plaintiff’s claims are barred in whole or in part by the exemptions, exclusions, or

exceptions, provided by the FLSA, 29 U.S.C. 213 and 29 C.F.R. §§ 541.0 et seq.

        56.     Plaintiff’s claims are barred by the provisions of 29 U.S.C. 259, because all actions

taken in connection with the Plaintiff’s compensation were done in good faith in conformity with

and in reliance upon written administrative regulations, orders, rulings, approvals, interpretations,

and written and unwritten administrative practices or enforcement policies of the Administrator of

the Wage and Hour Division of the United States Department of Labor.

        57.     Some or all of the purported claims in the Complaint are barred because the time

for which compensation is sought is de minimis and therefore not compensable.

        58.     Plaintiff’s claims are barred in whole or in part by the fact that he was conducting

personal and other business activities during the hours he was ostensibly and supposedly

performing work for Defendant.

        59.     To the extent plaintiff seeks compensatory damages or other damages not available

under the FLSA, any such attempt to obtain those damages is barred.

        60.     Plaintiff was, during his probationary period, terminated for legitimate reasons that

justify termination, including his repeated tardiness and confrontations with other employees and

staff, regardless of any alleged protected activity.
 Case 5:20-cv-00183-JSM-PRL Document 5 Filed 06/19/20 Page 5 of 5 PageID 18



        61.       To the extent that Plaintiff has failed to comply with Plaintiff’s duty to mitigate

damages, Plaintiff’s entitlement to which is expressly denied, Defendant is not responsible for

those damages.

                                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

with the Clerk of the Court by using CM/ECF system which will send an electronic copy to: Bernard

R. Mazaheri, Esquire, bernie@thelaborfirm.com; this 19th day of June 19, 2020.



                                                   GILLIGAN, GOODING, BATSEL,
                                                   ANDERSON & PHELAN P.A.

                                                    BY: /s/ Christopher A. Anderson
                                                     Christopher Anderson, Esquire
                                                     Florida Bar No. 105696
                                                     Patrick G. Gilligan, Esquire
                                                     Florida Bar No. 375454
                                                     1531 S.E. 36th Avenue
                                                     Ocala, Florida34471
                                                     Telephone: (352) 867-7707
                                                     Facsimile: (352) 867-0237
                                                     Attorneys for Defendant, Bonus Transportation,
                                                     Inc.
                                                     Primary: canderson@ocalalaw.com
                                                               pgilligan@ocalalaw.com
                                                     Secondary:peining@ocalalaw.com
                                                                kpeterson@ocalalaw.com




   E:\CAA\Bonus Transportation\Gray, Jerome\Pleadings- Complaints, Answers and AD's\Complaint\Answer 06.19.19.docx
